Dissenting Opinion by Judge
Williams, Jr. :
I must respectfully dissent. Although I .support the reluctance of the majority to extend this litigation, I am compelled to disagree with the contention that we can resolve a question not addressed by either lower tribunal. Specifically because the .theory and fact of a vested right claim differ from that of a prior non-conforming use action, and because the property owner’s burden of proof is different in each action, I opine that a legal issue first decided by this Court must perforce be based on latent findings of fact. Such factual resolutions, however inferential, are beyond our scope of review. I would remand to the lower court and direct it to come to a reviewable conclusion on the vested right question.